Title: To James Madison from Rufus King, 2 May 1814
From: King, Rufus
To: Madison, James


        
          Sir
          Jamaica Long Island May 2 1814
        
        Mr. William R. Foster, son of a reputable Gentleman who is my near neighbour, and for whom, and for whose Family I take a particular Interest, is desirous to serve in the Navy. I have reason to think favorably of Mr. W. R. Foster’s Reputation; and can have no doubt, should he enter into the navy, that he will serve with credit to himself, and advantage of the Public.
        I have abstained from recommending Persons for public Employment; and the intercourse of good neighbourhood, will I hope be my apology for

disregarding this Reserve in the present instance. With great Consideration I have the Honor to be Sir yr. obed. & very Humb. Servt.
        
          Rufus King
        
      